 594DECISIONSOF NATIONAL LABORRELATIONS BOARDEnvironmental Control Systems,a Division of the PallCorporationandLocal Union No.1614,Interna-tionalBrotherhood of ElectricalWorkers, AFL-CIO and Local1614,Independent,Party to the Con-tract.Case 29-CA-1837May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 9, 1970, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin certain unfair labor practices alleged in the com-plaint, and recommending that the complaint be dis-missed in its entirety, as set forth in the attached TrialExaminer's Decision. Thereafter, the General Counseland the Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs, and theRespondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon a charge filedOctober 23, 1969,' by Local Union No. 1614, InternationalBrotherhood of Electrical Workers, AFL-CIO (hereinafterreferred to as Local 1614, IBEW), against EnvironmentalControl Systems, a Division of the Pall Corporation (here-inafter referred to as the Respondent), a complaint and noticeof hearing was issued by the Regional Director of Region 29'To the extent that the result reached herein is inconsistent with ourDecision inAir Master Corporation,142 NLRB 181, enforcement denied339 F 2d 553 (C A 3), that Decision is overruled'Unless otherwise indicated, all dated herein refer to the year 1969.on April 29, 1970. Substantively the complaint alleged thatthe Respondent violated Section 8(a)(1), (2) and (3) of theAct, as amended. The gravamen of the complaint is that theRespondent recognized and contracted with Local 1614, In-dependent (hereinafter called the Independent), as the collec-tive-bargaining representative of its productionand mainte-nance employees during the term of anexistingcontract withLocal 1614, IBEW covering these same employees. The Re-spondent's answer admitted recognizing and contracting withthe Independent, but denied such conduct constituted a viola-tion of the Act.'This case was tried beforeme inBrooklyn, New York, onJune 23, 24, and 25 and July 22, 1970. All parties wererepresented by counsel and were afforded full opportunity tobe heard and to introduce relevant evidence on the issues.Briefs were submitted by all counsel and they have been fullyconsidered by me in arriving at my decision in this case.'Upon the entire record herein, including my evaluation ofthe testimony of the witnesses, based on my observation oftheir demeanor and on consideration of the relevant evidence,Imake the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSThe Respondent is a New York corporation engaged in themanufacture, sale, and distribution of filtration equipmentand other related products. The Respondent's principal officeis located in Glen Cove, Long Island, in the State of NewYork. It maintains as a division of its corporate setup afacilitycalledEnvironmental Control Systems which islocated in the borough of Queens, New York. EnvironmentalControl Systems is the only facility of the Respondent in-volved in this case. During the past calendar year, the Re-spondent, in the course of its business operations, manufac-tured, sold, and distributed products at its EnvironmentalControl Systems division valued in excess of $50,000 andshipped products from that facility valued in excess of$50,000 directly to points located in States other than theState of New York. During the same period the Respondentmanufactured, sold, and distributed from its EnvironmentalControl Systems facility products valued in excess of $50,000which were supplied to the aerospace industry and had asubstantial impact upon the national defense.On the basis of the foregoing, I find that the Respondentis,and has been at all times material herein, an employerwithin the meaning of Section 2(6) and (7) of the Act.'The Respondent asserted as a separate affirmative defense that thecharge underlying the complaint was filed more than 6 months prior to thecommission of the acts alleged to be unfair labor practices,and hence thecomplaint is barred by Section 10(b) of the Act. Examination of the formaldocuments indicates that the unfair labor practices are alleged to haveoccurredon April23, 1969, and that the charge was filed and served onOctober 23, 1969 Since the computationof the6-month period,after whichthe 10(b) proviso extinguishes the right to initiate proceedings,excludes theday on which the unfair labor practice occurred, I find that the chargesherein were timely filedAccordingly,Ihereby reject the Respondent'sclaim that the complaint is barred by operation of Section10(b) of the ActThe BaltimoreTransfer Company ofBalttmore City,Inc,94 NLRB 1680-82'The General Counsel's brief also contained a motion to correct theofficial transcript of the proceedings in certain respects Respondent's coun-sel concurred in part and objected in part to the proposed corrections Uponreviewing my notes and my recollection of the trial and the testimonytherein, I hereby overrule the Respondent's objections and order the officialtranscript be corrected in the manner indicated by the General Counsel190 NLRB No. 119 ENVIRONMENTAL CONTROL SYSTEMSIITHE LABOR ORGANIZATION INVOLVEDLocal 1614, Independent, is a labor organization within themeaning of Section 2(5) of the Act.'IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background Facts'1.The dispute between local 1614, IBEW, and theInternational UnionLocal 1614, IBEW had been a chartered local of the IBEWfor a period of approximately 20 years. Prior to April 1969,the officers of the Local were Max Sanchez, president; MiltonSilverman, business manager and chief operating officer; So-phie Oschuk, recording secretary; and Louis Pavlo, financialsecretary-treasurer.Local 1614, IBEW represented em-ployees at a number of plants in the metropolitan New Yorkarea and had been the collective-bargaining representative forthe Respondent's production and maintenance employees atthe Environmental Control Systems facility since its locationin Queens in August 1964. The Respondent and Local 1614,IBEW, were parties to successive collective-bargaining agree-ments,the latest of which contained a termination date ofJune 30, 1971.The officers of Local 1614, IBEW, were also the principalofficers of Local 810, International Brotherhood of Team-sters. Sometime prior to April 1969, Local 810 began anorganizing drive among the employees of Brentano's Inc.,who were represented by a local of the Retail Clerks Interna-tional Association. As a result of this organizing effort, theRetail Clerks filed a charge under the internal disputes planof the AFL-CIO against the IBEW International on theground that Local 1614, IBEW, had violated the AFL-CIO"no raiding" provisions. Impartial umpire David L. Colerendered a determination on April 9, 1970, in which he heldthat Local 1614, IBEW, and its officers were the real partiesin interest in the dispute with the Retail Clerks concerningthe Brentano employees. Cole held that by virtue of the dis-puted conduct, Local 1614, IBEW, had violated the provi-sions of the AFL-CIO constitution.The day following Cole's determination, Pillard, Interna-tional president of the IBEW, sent a telegram to Silvermanrequesting Local 1614 withdraw its petition before the Boardfor the Brentano employees. Sanchez sent a reply telegramdisclaiming any interest on the part of Local 1614, IBEW, inthe Brentano employees and stating that Cole's determina-tion was erroneous. Pillard then by telegram directed Silver-man to furnish the International with a complete list of all ofthe employers with whom the Local had collective-bargain-ing agreements.6 Sanchez again responded to this communi-'My findings regarding the question of whether Local 1614, IBEW, is aviable labor organization are contained in the Concluding Findings of thisDecision,infra.'The matters discussed herein were received into evidence over thestrong objections of the Respondent and the Independent at the trial I heldthen, and I reaffirm my rulings now, that the evidence concerning theexistence of a dispute between the International Union of IBEW and theofficers of Local 1614, IBEW is relevant and material as background evi-dence relating to the establishment of the Independent. Since there are noallegations against the Independent,this background evidence has not beenconsidered by me in determining whether the Respondent violated the ActThe evidence is deemed relevant, however, to place in proper context thehistorical facts leading up to the events which the General Counsel and theCharging Party claim to be violations of the Act6The International had no knowledge of the collective-bargaining agree-ments negotiated and administered by Local 1614, IBEW From the thrustof the testimony it is reasonable to conclude that the officers of the Localnever sent copies of their agreements to the International, even though theIBEW constitution(artXVII, sec 7)required all local union agreements be595cation with a telegram requesting a meeting with Pillard. TheInternational took the position that the officers of Local 1614,IBEW had failed to respond to the requests of its president,and through a series of telegrams instructed the officers of theLocal to turn over all books and records and copies of collec-tive-bargaining agreements to a vice president of the Interna-tional, or to representatives designated by him'On May 6, John J. Barry, an International representativeof the IBEW designated to look into the affairs of Local 1614,IBEW, went to the building where the Local was supposedto have its offices. Barry discovered that the Local was nolonger housed there and had moved to a new address. Barrywent to the new address but was unable to make contact withany of the officers. On May 7, Barry returned to the Local'soffices and requested the records and copies of all the collec-tive-bargaining agreements which the Local had with em-ployers. His efforts to get these records and documents wereunsuccessful. That same day Barry was formally appointedby the International to be the trustee of the affairs of Local1614, IBEW. Following his appointment as trustee, Barrymade repeated attempts to get the books and records andcopies of the collective-bargaining agreements, but withoutany success. The only items that were ever turned over to himwere the charter and the seal of Local 1614, IBEW.2.The advent of the IndependentThe testimony indicates that it was the policy of Local1614, IBEW, to hold quarterly general membership meetingsand monthly meetings of all of the shop stewards from thevarious plants where they represented the employees. San-chez testified that, during the membership meeting in Sep-tember 1968 and again in December 1968, he brought up thesubject of a need to increase the monthly union dues. Sanchezand Willett, a shop steward at the Respondent's plant, tes-tified that some of the members present at these meetingsquestioned the union officers about the benefits the memberswere recei'ving from the payment of the per capita tax to theInternational.' Sanchez and Willett stated that the member-ship authorized the officers and the executive board of theLocal to investigate the possibility of retaining the amount ofthe per capita tax instead of raising the dues and takingwhatever action they deemed necessary.' According to bothof these witnesses, there were regular monthly meetings ofthe shop stewards following the membership meetings, andthey discussed the possibility of becoming an independentunion in order to retain the amount of the per capita tax.Sanchez testified that on March 1, there was a meeting ofthe officers and members of the executive board and thebusiness agents of Local 1614, IBEW. The participants for-submitted to and approved by the International president, or be null andvoid.'At the trial Sanchez denied receipt of the telegrams from the Interna-tional Union or any knowledge of them He also denied sending any tele-grams in responseDetailed testimonywas givenby a secretary employedby the International who sent thetelegramsand who also dispatched androuted the replies received from Sanchez to the proper union officials Notonly do I credit the secretary's testimony, but from my observation ofSanchez on the stand, I find it highly unlikely that any telegrams were sentto the Local or replies sent from it over thesignatureof Sanchez withouthis personal knowledge Accordingly, I do not credit Sanchez regarding hislack of knowledge of the communications between the International and theLocal on this matter6The per capita tax amounted to $1 50 per member per month Amongother things, each member received a copy of a periodical put out by theInternationalMinutes ofthese meetingswere not offered into evidence Indeed, basedon Sanchez' testimony, it is highly doubtful that any minutes were evertaken by the recording secretary 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDmally decided at that time to disaffiliate from the IBEW andto become an independent union.10Willett testified that the shop stewards were informed inMarch of the meeting whereby the Local disaffiliated andbecame independent. He further testified that he was told thathe would receive new authorization cards for the Independ-ent as soon as they were printed. He stated that while therewere no shop meetings with the employees or general mem-bership meetings after the disaffiliation, he and the other shopsteward discussed the disaffiliation action with the Respond-ent's employees in the plant." The record further indicatesthat notification was never sent to the International Unioninforming them that the Local now considered itself inde-pendent.B.The Events Which Led to the Signing of the ContractBetween the Independent and the RespondentOn April 23, 1969, at approximately 10 a.m., a businessagent from the Independent came to the plant and gave thetwo shop stewards a stack of authorization cards to be signedby the employees. The stewards began distributing the cardsto the employees throughout the morning and during thelunch hours 12 The Respondent employed approximately 75production employees and of this number 71 signed cards forthe Independent. Willett testified that he and the other shopsteward gave the cards to the employees and they told theemployees the cards had to be signed because the Union wasgoing independent. One of the employees, Edwin Godwin,testified that he was told that "Max said the Union was goingto become independent because employees were not gettinganything for their $1.50 per capita monthly tax." Godwinclaimed that he argued that there should be a discussion onthe matter before the employees signed the cards, but to noavailWillett denied that Godwin made any such commentbut simply took the card and signed it." Edward Mobley, aformer employee who was working for the Respondent at thetime, stated that he saw a notice on stationery containing aunion letterhead posted on the bulletin board. The noticeasked the employees to sign the authorization cards to elimi-nate the need of having to pay a per capita tax to the Interna-tional Union for the use of their stationery. Mobley testified10As in the case of the general membership meetings,minutes were notoffered into evidence to support the action of the union officers The recorddiscloses, however, that the officers of the Independent filed a report withtheDepartment of Labor under the Labor-Management Reporting andDisclosure Act indicating that it wasa "terminalreport" of Local 1614,IBEW Examination of this document shows that the period covered by thereport ended on April 30, 1969 (Charging Party's Exh 2 ) A report was alsofiled on behalf of Local 1614, Independent, with the Department of Laboras required by law This report began with the period May 1, 1969 (G CExh 18) Thus for reporting purposes,at least,the officers of Local 1614,Independent,took the position that the Independent came into existence asof May 1, 1969, and that the Local's affiliationwith the IBEW ended April30, 1969 The record also discloses that the last payment of the per capitatax was sent to the International on March 25 This payment was for themonths of January and February 1969" Although the record does not indicate the extent of the discussion,employee Godwin testified that the employees questioned the stewardsabout a meeting they had-he was uncertain of the month, but placed it priorto April 23-and were told that it concerned the "changeover from IBEWto independent "" The testimony indicates there were no restrictions imposed by theRespondent on the union stewards prohibiting them from conducting unionbusiness during working hours This apparently had been the practice at theRespondent's plant both before and after the disaffiliation" I find no need to resolve the conflict between the testimony of Godwinand Willett It is clear that Godwin signed a card and returned it to the shopstewardWhether he protested concerning the lack of a meeting is notimportant to the issues framed herethatWillett gave him a card and told him that the purposewas to eliminate the need to pay the per capita tax to theInternational for the use of their stationery. Mobley statedthat a copy of the notice which was posted on the bulletinboard was also affixed to each authorization card when it washanded to the employees, but Willett denied this and deniedthat such a notice was ever posted on the plant bulletinboard."About 2:30 that same afternoon, Sanchez and several otherofficers from Local 1614, Independent, appeared at the Re-spondent's plant and received the signed authorization cardsfrom the stewards. Sanchez then went to the office of Grill,Respondent'sgeneralmanager,and gave him the signedcards.15 Sanchez told Grill that the employees wanted to berepresented by Local 1614, Independent. Grill turned thecards over to the manager of manufacturing who verified thesignatures of the employees from the Respondent's records.The cards were then returned to Sanchez Grill agreed torecognizeLocal 1614,Independent,as the bargaining repre-sentative,and Sanchez produced a collective-bargainingagreement which he and Grill examined; using the agreementwith Local 1614, IBEW, as a basis for comparison. The col-lective-bargaining agreement was substantially the same asthe contract with Local 1614, IBEW. The only changes in theagreement were: (1) the name of the Union; and (2) the termof the contract was from the date ofsigningto the date ofexpiration contained in the IBEW contract, i.e., June 30,1971.C.The Events Following the Signing of the Contract withthe IndependentAfter he was appointed trustee, Barry began his efforts tocall a meeting of the members of Local 1614, IBEW. He gottheirnames andaddresses from the circulation list of theunion publication mailed to all members and sent noticesthrough the mail of a meeting to be held on June 26. Barryestimated that approximately 30 to 40 people attended themeeting16 and he distributed cards to them which authorizedthe IBEW to represent them There was no indication on thecards of any particular local union of the IBEW. At thismeeting he explained why the International imposed thetrusteeship upon Local 1614, IBEW.Another meeting was held by Barry on July 17. He testifiedthat it was at this meeting that he first learned of the possibil-ity of a collective-bargainingagreementbetween the Re-spondent and Local 1614, IBEW. Barry held a third meetingin August and one of the participants gave him a copy of thecollective-bargaining agreement negotiated between the Re-spondent and Local 1614, Independent. Barry stated that hecalled the Respondent's offices and spoke with Harvey Mar-riner, corporatemanagerof industrial relations, and askedwhy the Respondent signed the contract with Local 1614,Independent, when the IBEW contract was effective untilJune 30, 1971. According to Barry, he was informed thatSanchez had presented cards signed by the employees indicat-11Ido not credit Mobley's statement about a notice being posted on thebulletin board and being attached to the authorization cards Godwin, whosetestimony was not sympathetic to the Respondent or the Independent, madeno mention of any notice, and Willett specifically denied that there was anyattachment to the cards or any posted notice I find,therefore, that only thecards were passed out by the stewards and there was no notice on the plantbulletin board." Grill testified that a week or so prior to April 23, he was told bySanchez that Local 1614, IBEW, was considering becoming independentHe denied knowing the purpose of Sanchez' visit on April 23, until the latterannounced that the Local was independent and claimed majority status16Barry estimated that six of the persons attending the meeting wereemployees of the Respondent ENVIRONMENTAL CONTROL SYSTEMS597ing they wanted to be represented by the Independent. Barrystated that Marnner promised to provide him with a copy ofthe Independent's authorization card.On August 19, Barry sent a letter to the Respondent statingthat it was his understanding that the Respondent had acollective-bargaining agreement with Local 1614, IBEW, andthat under the terms of the agreement dues were to bechecked off and remitted to the Union. Barry demanded inthe letter that the dues continue to be checked off and sentto him as trustee for Local 1614, IBEW.Marriner testified that he had no contact with Barry untilafter the Respondent had received a copy of the letter advis-ing them of the trusteeship on August 19. He stated he calledBarry and agreed to find out all of the facts concerning thesigning of the contract with the Independent. Marriner in-dicated that during the conversation Barry told him that theRespondent should continue to recognize Local 1614, IBEW,and that the dues should be remitted to him as trustee. Ac-cording to Marriner, on August 26, he received a call fromBarry and he informed Barry of the circumstances underwhich the Respondent signed the contract with the Independ-ent. He subsequently wrote a letter to Barry on September 11,enclosing a copy of a blank authorization card similar to theones signed by the employees for the Independent. The cardalso contained authorization for the Respondent to check offdues and initiation fees and remit them to the Independent.There was no further communication between the Respond-ent and Barry following Marriner's letter.Concluding FindingsThe General Counsel and the Charging Party contend thatthe incumbency of Local 1614, IBEW, and the preexistingcontract with the Respondent gave rise to a question concern-ing representation on April 23, when the Independentclaimed to represent a majority of the employees. ApplyingtheMidwest Pipingdoctrine," it is claimed that the Respond-ent interfered with its employees' right of self-organizationand gave unlawful assistance to the Independent, by arrogat-ing unto itself the determination of which labor organizationrepresented the employees. The General Counsel further con-tends that the Independent did not represent an "uncoerced"majority at the time it was accorded recognition by the Re-spondent. To support this argument it is contended that thecards presented by the Independent did not truly reflect thewishes of the employees because the representatives of theIndependent did not disclose the real purpose underlying thedisaffiliation from the IBEW, and the members of Local 1614,IBEW, were not given an opportunity to vote on the matter.Extending this argument further, it is claimed that, even if theRespondent acted in complete good faith when it recognizedand contracted with Independent, suchbona fideswould not,under the Supreme Court's decision inBernhard-Altmann,18constitute a valid defense to the violations charged.The Respondent, on the other hand, argues that the Inde-pendent was a continuation of the IBEW local. Having ingood faith established that the Independent represented themajority of the employees, the Respondent contends that itwas under a statutory obligation to recognize and bargainwith that organization. Respondent further contends thatLocal 1614, IBEW, was not a viable labor organization at thetime of the Independent's demand and had "abdicated itsincumbency." Hence, there was no question concerning rep-" Midwest Piping & Supply Co., Inc,63 NLRB 10601 8InternationalLadies' Garment Workers' Union, A F L - C I O [Bernhard-Altmann] v NL R.B.,366 U S 731resentation when it recognized and executed a collective-bargaining agreement with the Independent."The striking feature about this case is that the charge andthe complaint are against the Employer, while the evidencepresented at the trial would seem to indicate, by and large,that the unlawful conduct was engaged in by Local 1614,Independent. As previously noted, evidence was admitted toestablish the existence of a dispute between the InternationalUnion and its affiliated local, but thisin noway goes to thebasic issue of the Respondent's culpability, or lack thereof,absent a showing of complicity in or knowledge of the in-traunion dispute. There is not a scintilla of evidence in thisrecord which indicates that Respondent had any knowledgeof the dispute between the International and the Local. Theissue, therefore, narrows down to the critical question ofwhether the Respondent was faced with a question concern-ing representation at the time it recognized and contractedwith the Independent during the term of the collective-bar-gaining agreement with Local 1614, IBEW.While it is argued that the incumbency and the preexistingcontract of Local 1614, IBEW, were sufficient to raise a ques-tion concerning representation under theMidwest Pipingthe-ory, I do not agree. The evidence discloses that the Respond-entwas informed by Sanchez several weeks before theIndependent presented its claim of majority that Local 1614,IBEW, was considering disaffiliation and adopting an inde-pendent status. On April 23, the officers and shop stewardspresented the Respondent with 71 signed cards; the signa-tures of which were verified by the Respondent's representa-tives. The Respondent at this point was dealing with the samecontractual bargaining representative as it had in the past-the only difference being that the Local was no longer affi-liated with the IBEW. The officers remained the same and thestewards continued in their positions and these same in-dividuals continued to represent the Respondent's employees.Kimco Auto Products, Inc.,183 NLRB No. 109. Since thepreexisting contract was executed by Local 1614, IBEW,only, and the International was not a party thereto, there wasno confusion regarding the identity of the collective-bargain-ing representative. This is not a true schismatic situationwhere a basic conflict over policy existed at the highest levelof an international union causing a disruption in intraunionrelationships.Nor was the disaffiliation the result of such aconflict thereby causing confusion in the bargaining relation-ship." Rather, the situation in this case is at best a pseudos-chism resulting in a disaffiliation brought about by a disagree-ment between an international and an affiliated local union.Kimco Auto Products, Inc., supra; The Prudential InsuranceCompany of America,106 NLRB 237, 240. As such, thechange in name and status of the bargaining representativedid not present the Respondent with rival claims of represen-tation from different organizations. To the contrary, sinceLocal 1614, IBEW, and the Respondent were the only partiesto the preexisting agreement, the Independent was merely acontinuation of the organization which represented the em-ployees and was now disaffiliated from the IBEW.Kimco19Local 1614, Independent, as party to the contract, also advanced thisargument In addition the Independent claimed that, since the agreementwifliLocal 1614, IBEW, was never sent to the International Union forapproval by the International president, it was null and void by the termsof the IBEW's own constitution This latter argument was characterized inthe Charging Party's briefas a classicexample of "Chutzpah " Suffice it tosay that the Independent's contention on this point is completely withoutmerit for several reasons, not the least of which is the fact that the officersof Local 1614, Independent, are estopped from asserting the invalidity of anagreement which they considered valid and administered as officers of Local1614, IBEW11Hershey Chocolate Corporation,121 NLRB 901 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDAuto Products, Inc., supra; The Prudential Insurance Com-pany of America, supra.Both the General Counsel and the Charging Party relyheavily on the Board's decision, affirming the Trial Examiner,in theAir Master Corporationcase.21In that case the em-ployer had been a party to successive agreements with adistrictof SIU. During negotiations for new agreement,shortly before the expiration of the existing contract, theemployees voted to change affiliation and signed cards for aTeamsters local. The stewards, committeemen, and businessagents also switched their allegiance to the Teamsters. Underthe threat of a strike upon the expiration of the existingagreement, the employer consented to a third party cardcheck and based on the results recognized and bargained withthe Teamsters. Before a contract was signed with the Team-sters, an official of the SIU distract contacted the employerand continued to assert that organization's claim as the col-lective-bargaining representative of the employees. The TrialExaminer found that the issue was close, but held that theTeamsters were not successors to SIU because the claim ofthe Teamsters was based on the fact that "an overwhelmingmajority of Air Master had switched their allegiance fromSIU to Teamsters 158." Since SIU continued to press itsclaim through an officer of the district before the Teamstersand the employer executed an agreement, the Trial Examinerfound, and the Board affirmed, that a question concerningrepresentation existed andMidwest Pipingcontrolled thecase.22While there are many similar aspects in theAir Mastercaseand the instant case, I am of the opinion that the differenceswarrant different conclusions. Although it is not absolutelyclear,my reading ofAir Masterindicates that the collective-bargaining agreement was with the SIU district which con-tinued to assert its claim before the contract was signed withthe Teamsters. In the instant case the preexisting agreementwas between the Respondent and the very labor organizationwhich was now announcing its change in status and support-ing its claim of majority representation with signed cardsfrom an overwhelming number of the employees. At thispoint Local 1614, IBEW, was no longer a viable organization.Its officers and stewards were not officers and stewards of theIndependent and more than 90 percent of the Respondent'semployees had signed authorization cards on behalf of theIndependent. Beyond the bare fact of incumbency and thepre-existing contract, there was no viable entity to claimrepresentative status.21 Cf.The Sinclair Manufacturing Com-pany,178 NLRB No. 29. Furthermore, the efforts of thetrustee, occurring 3 months after the Respondent executed acontract with the Independent, are not relevant to the deter-minationof whether Local 1614, IBEW, was a viable organi-zation on April 23. It has been held by the Board that evi-dence of the willingness of an international union orintermediate body to assume the representative functions ofa local no longer capable of performing such functions is onlyrelevant to the issue of defunctness when the international orintermediate body is a party signatory to the contract.Her-shey Chocolate Company, supra,pp. 911-912. In the instantcase, only Local 1614, IBEW, and the Respondent were par-ties to the preexisting contract The fact that the Local didnot send its agreements to the International for approval maybe a breach of internal union requirements, but it in no wayconfers upon the International the status of a signatory to thecollective-bargaining agreement. In these circumstances itcannot persuasively be contended that the Respondent wasfaced with a claim from more than one viable labor organiza-tion.The Sinclair Manufacturing Company, supra.The further contention that the Independent did not repre-sent an "uncoerced" majority at the time it was recognizedby the Respondentis alsowithout merit. The credited evi-dence discloses that the membership of Local 1614, IBEW,was concerned about having to pay increased monthly duesand authorized the officers to "take whatever action neces-sary" to avoid payment of the per capita tax in order to keepthe dues at the current level. It is true that the dispute withthe International over the Brentano affair occurred shortlybefore the disaffiliation, but it cannot be conclusively said thatthe dispute was the sole motivating factor causing the dis-affiliation. Indeed, the facts are such thatit ispossible toconclude that the Brentano dispute merely accelerated actionpreviously decided upon. I find, therefore, that the employeeswere informed by the stewards of at least one of the reasonsfor the disaffiliation, and they indicated their agreement withthe decision by signing the authorization cards for the Inde-pendent. It follows that the signed cards did in fact reflect theviews of the employees and that the Respondent had a rightto rely on them. Accordingly, I reject the General Counsel'sapplication ofBernhard-Altmann, supra,to the facts of thiscase.There is no question regarding thebona fidesof theRespondent in this matter. Having found that the Independ-ent did have valid majority support, and since the evidenceshows that the Respondent took reasonable steps to verify theIndependent's claim, I find thatBernhard-Altmannhas noapplication to the facts of this case.It should be observed at this point that there is much aboutthis case which leaves a bad taste and that many of thematters developed during the trial more properly belongbefore another forum rather than before the National LaborRelations Board. It should also be observed that the relief andremedy sought by the General Counsel could possibly havebeen achieved had there been allegations against the Inde-pendent Union. But even if there had been joint allegationsagainst the Independentas well asthe Respondent Employer,Iwould be inclined to adhere to the reasoning in this Decisionand find that the Employer had not violated the Act on thebasis of the facts presented here.2'In sum, then, I find that in the circumstances of this casethe Respondent Employer did not commit a violation of Sec-tion 8(a)(1), (2), and (3) of the Act by recognizing and con-tracting with Local 1614, Independent, on April 23, 1969.CONCLUSIONS OF LAW1.Environmental Control Systems, a Division of the PallCorporation, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 1614, Independent, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By recognizing and contracting with Local 1614, Inde-pendent, on April 23, 1969, the Respondent did not violateSection 8(a)(1), (2), and (3) of the Act.142 NLRB 181, enforcement denied 339 F 2d 553(C.A. 3)" The ThirdCircuit found factually that there was an uncoerced switchin allegiance and refused to enforce the Board'sOrder_'Indeed, an argument can be made that the representatives of the Inter-national did not consider Local 1614,IBEW, to be a viable entity Thiswould account for Barry seeking to get the former members, who attendedthe meetings he held during June, July, and August,to sign cards for theIBEW and not for any designated local" CompareBrittany Dyeing and Printing Corp,126 NLRB 785 ThereTrial Examiner Ricci found, and the Board affirmed, that an employer hadviolated Section 8(a)(2) of the Act by entering into a contract with one oftwo competing unions but held that the union party to the contract had notcommitted a violation It would appear that much of the reasoning followedin that case absolving the union would likewise pertain to the employer inthe instant case ENVIRONMENTAL CONTROL SYSTEMS599Additional RulingOn November 4, 1970,Respondent filed a document in thenature of a motion asking that the Board exercise its adminis-trative discretion and terminate the proceedings in this case.As ground for this action the Respondent alleges that it iscompletely phasing out its operation at the EnvironmentalControl Systems facility and the proceeding herein wouldserve no useful public purpose. Both the General Counsel andthe Charging Party filed oppositions to this request.On the basis of the representations before me, I herebydeny the Respondent's request to terminate these proceed-ings. The Respondent,of course, has the right to renew itsrequest when this matter is transferred to the Board.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law and upon the entire record in this case,I recom-mend that the allegations of the complaint herein be dis-missed in their entirety.